Exhibit 10.2

 

HEARST-ARGYLE TELEVISION, INC.

888 Seventh Avenue


NEW YORK, NY  10106

 

 

 

As of January 1, 2006

 

 

Mr. Terry Mackin

[ADDRESS ON FILE]

 

Dear Terry:

 

This letter constitutes all of the terms of the Employment Agreement between you
and Hearst-Argyle Television, Inc. (“Hearst-Argyle”).  It is subject to the
approval of the Board of Directors of Hearst-Argyle.  The terms are as follows:

 

1.

 

Legal Name of Employee:

 

Terry Mackin

 

 

 

 

 

2.

 

Mailing Address of Employee:

 

 

[ADDRESS ON FILE]

 

 

 

 

 

3.

 

Title of Position; Duties:

 

Executive Vice President.

 

You agree to report to and carry out the duties assigned to you by the CEO or
COO of Hearst-Argyle.  Hearst-Argyle has the right to assign you to other duties
consistent with those of other executives of your level.

 

4.             Length of Employment.  The term of this Agreement will start on
January 1, 2006 and continue through December 31, 2007 (the “Term”).

 

5.             Salary.  You will receive a base salary for all services to
Hearst-Argyle as follows:

 

a)             $705,000 for the period from January 1, 2006 through December 31,
2006; and

 

b)            $730,000 for the period from January 1, 2007 through December 31,
2007.

 

The salary will be paid according to Hearst-Argyle’s payroll practices, but not
less frequently than twice a month.  You acknowledge that you are not entitled
to overtime pay.

 

In addition it is understood that you are eligible to receive a bonus up to a
maximum of 75% of your base salary.  The criteria for the bonus will be set by
the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion.

 

--------------------------------------------------------------------------------


 

The bonus is payable only for as long as you work for Hearst-Argyle, and will be
payable only at the end of a complete bonus cycle and is not proratable, except
in the event of your death, when it will be proratable.

 

In determining the amount of your bonus, the books and records of Hearst-Argyle
are absolute and final and not open to dispute by you.  Hearst-Argyle will pay
any bonus due you by March 31 of the year following the year for which the bonus
is applicable.

 

6.             Exclusive Services.  You agree that you will work only for
Hearst-Argyle, and will not render services or give business advice, paid or
otherwise, to anyone else, without getting Hearst-Argyle’s written approval. 
However, you may participate as a member of the board of directors of other
organizations and in charitable and community organizations, but only if such
activities do not conflict or interfere with your work for Hearst-Argyle, and if
such work is approved in advance by Hearst-Argyle, which approval will not be
unreasonably withheld.  You acknowledge that your services will be unique,
special and original and will be financially and competitively valuable to
Hearst-Argyle, and that your violation of this paragraph will cause
Hearst-Argyle irreparable harm for which money damages alone would not
adequately compensate Hearst-Argyle.  Accordingly, you acknowledge that if you
violate this paragraph, Hearst-Argyle has the right to apply for and obtain
injunctive relief to stop such violation (without the posting of any bond, and
you hereby waive any bond-posting requirements in connection with injunctive
relief), in addition to any other appropriate rights and remedies it might
lawfully have.

 

7.             No Conflicts.  You agree that there is no reason why you cannot
make this Agreement with Hearst-Argyle, including, but not limited to, having a
contract, written or otherwise, with another employer.

 

8.             Termination of Employment.

 

(a)           Hearst-Argyle has the right to end this Agreement:

 

i)              Upon your death; or

 

ii)             For cause, which shall mean (A) indictment for a felony, (B)
failure to carry out, or neglect or misconduct in the performance of, your
duties hereunder or a breach of this Agreement; (C) willful failure to comply
with applicable laws with respect to

 

--------------------------------------------------------------------------------


 

the conduct of Hearst-Argyle’s business, (D) theft, fraud or embezzlement
resulting in gain or personal enrichment, directly or indirectly, to you at
Hearst-Argyle’s expense, (E) addiction to an illegal drug, (F) conduct or
involvement in a situation that brings, or may bring, you into public
disrespect, tends to offend the community or any group thereof, or embarrasses
or reflects unfavorably on Hearst-Argyle’s reputation, or (G) willful failure to
comply with the reasonable directions of the Board of Directors of
Hearst-Argyle; or

 

iii)            Without cause pursuant to Paragraph 8(b) below.

 

(b)           Within 60 days of a Change in Control (as defined below) this
Agreement may be terminated (i) by Hearst-Argyle or its successor without cause
or (ii) by you (or, notwithstanding Paragraph 8(a)(i), by your legal
representative within such 60-day period, if you die while still employed),
provided that, in the case of either clauses (i) or (ii) of this Paragraph 8(b),
you or your legal representative execute and deliver a general release in favor
of Hearst-Argyle in the form reasonably required by Hearst-Argyle, and such
release has become irrevocable, and if such termination occurs, then you (or
your estate, in the case of your death) will receive the payments and benefits
under this Agreement for the remainder of the Term as if no termination had
occurred; it being expressly acknowledged and agreed that, with respect to
bonuses, and in lieu of the bonuses contemplated by the third paragraph of
Paragraph 5, you (or your estate, in the case of your death) shall be entitled
to receive (at the times that would have applied absent termination) (x) any
accrued but unpaid bonus, and (y) any future unpaid bonuses that otherwise would
have been payable during the Term. Notwithstanding the foregoing, if you breach
Paragraphs 10 or 11, Hearst-Argyle’s obligations under this Paragraph 8(b) shall
immediately cease, and you (and your estate, in the case of your death) shall
have no further rights under this Agreement.  For purposes of this Agreement, a
Change in Control shall be deemed to occur if, and only if, Hearst-Argyle ceases
to be controlled by or under common control with The Hearst Corporation or its
affiliates.

 

9.             Payment for Plugs.  You acknowledge that you are familiar with
Sections 317 and 508 of the Communications Act of 1934 and are aware that it is
illegal without full disclosure to promote products

 

--------------------------------------------------------------------------------


 

or services in which you have a financial interest.  You agree not to
participate in any such promotion under any circumstances and understand that to
do so is a violation of law as well as a cause for termination.  Also, you agree
that you will not become involved in any financial situation which might
compromise or cause a conflict with your obligations under this paragraph or
this Agreement without first talking with Hearst-Argyle about your intentions
and obtaining Hearst-Argyle’s written consent.

 

10.           Confidentiality.  You agree that while employed by Hearst-Argyle
and after this Agreement is terminated or expires, you will not use or divulge
or in any way distribute to any person or entity, including a future employer,
any confidential information of any nature relating to Hearst-Argyle’s
business.  You will surrender to Hearst-Argyle at the end of your employment all
its property in your possession.  If you breach this paragraph, Hearst-Argyle
has the right to apply for and obtain injunctive relief to stop such a
violation, in addition to its other legal remedies, as outlined in Paragraph 6.

 

You agree to keep the terms of this Agreement confidential from everybody except
your professional advisors and family.

 

11.           Non-Solicitation; Non-Hire.  You agree that for two (2) years
after the expiration or termination of this Agreement, you will not hire,
solicit, aid or suggest to any (i) employee of Hearst-Argyle, its subsidiaries
or affiliates, (ii) independent contractor or other service provider or (iii)
any customer, agency or advertiser of Hearst-Argyle, its subsidiaries or
affiliates to terminate such relationship or to stop doing business with
Hearst-Argyle, its subsidiaries or affiliates.

 

If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have.  If any court of competent jurisdiction finds any part of this
paragraph unenforceable as to its duration, scope or geographic area, it shall
be deemed amended to conform to the scope that would permit it to be enforced.

 

12.           Officer; Director.    Upon request, you agree that you will serve
as an officer or director, in addition to your present position, of
Hearst-Argyle or any affiliated entity, without additional pay.

 

13.           Continuation of Agreement.  This Agreement and your employment
shall terminate upon the expiration of the Term (unless terminated earlier
pursuant to Paragraph 8 hereof), provided that if Hearst-Argyle

 

--------------------------------------------------------------------------------


 

gives you written notice of extension then this Agreement shall continue on a
month-to-month basis until the earlier of (i) the commencement of a renewal or
extension agreement between you and Hearst-Argyle, or (ii) termination of this
Agreement by either party on fifteen days written notice to the other.

 

14.           Assignment of Agreement.  Hearst-Argyle has the right to transfer
this Agreement to a successor, to a purchaser of substantially all of its assets
or its business or to any parent, subsidiary, or affiliated corporation or
entity and you will be obligated to carry out the terms of this Agreement for
that new owner or transferee.  You have no right to assign this Agreement, and
any attempt to do so is null and void.

 

15.           State Law.  This Agreement will be interpreted under the laws of
the State of New York, without regard to conflicts or choice of law rules.

 

16.           No Other Agreements.  This Agreement is the only agreement between
you and Hearst-Argyle.  It supersedes any other agreements, amendments or
understandings you and Hearst-Argyle may have had.  This Agreement may be
amended only in a written document signed by both parties.

 

17.           Approvals.  In any situation requiring the approval of
Hearst-Argyle, such approval must be given by either the President and Chief
Executive Officer or the Chief Operating Officer of Hearst-Argyle Television,
Inc.

 

18.           Dispute Resolution.  Hearst-Argyle and Employee agree that any
claim which either party may have against the other under local, state or
federal law including, but not limited to, matters of discrimination, matters
arising out of the termination or alleged breach of this Agreement or the terms,
conditions or termination of employment, will be submitted to mediation and, if
mediation is unsuccessful, to final and binding arbitration in accordance with
Hearst-Argyle’s Dispute Settlement Procedure (“Procedure”), of which Employee
has received a copy. During the pendency of any claim under this Procedure,
Hearst-Argyle and Employee agree to make no statement orally or in writing
regarding the existence of the claim or the facts forming the basis of such
claim, or any statement orally or in writing which could impair or disparage the
personal or business reputation of Hearst-Argyle or Employee.  The Procedure is
hereby incorporated by reference into this Agreement.

 

--------------------------------------------------------------------------------


 

19.           Correspondence.  All correspondence between you and Hearst-Argyle
will be written and sent by certified mail, return receipt requested, or by
personal delivery or courier, to the following addresses:

 

If to Hearst-Argyle:

 

Hearst-Argyle Television, Inc.

 

 

888 Seventh Avenue

 

 

27th Floor

 

 

New York, New York 10106

 

 

Attn:

David Barrett

 

 

 

President and CEO

 

 

 

with a copy to:

 

General Counsel

 

 

Hearst-Argyle Television, Inc.

 

 

888 Seventh Avenue

 

 

27th Floor

 

 

New York, New York 10106

 

 

 

If to Employee:

 

Mr. Terry Mackin

 

 

[ADDRESS ON FILE]

 

Either party may change its address in writing sent to the above addresses.

 

20.           Severability.  If a court decides that any part of this Agreement
is unenforceable, the rest of the Agreement will survive.

 

--------------------------------------------------------------------------------


 

21.           Originals of Agreement.   This Agreement may be signed in any
number of counterparts, each of which shall be considered an original.

 

 

 

HEARST-ARGYLE TELEVISION, INC.

 

 

 

 

 

By:

/s/ David J. Barrett

 

 

 

David J. Barrett

 

 

President and Chief Executive Officer

 

 

 

 

 

By:

/s/ Terry Mackin

 

 

 

Terry Mackin

 

--------------------------------------------------------------------------------